Title: To George Washington from Elizabeth Bradford, 22 January 1796
From: Bradford, Elizabeth
To: Washington, George


          
            Sir,
            Washington [Pa.] 22 Jany 1796
          
          You who are esteemed not only as the father, but revered as the Saviour of his Country, to whom all justly render the tribute of greatful acknowledgement, and perhaps to look up to as a protec. of our inimitable Goverment & regard as a beneficent releiver of the Wretched; from you at least I expect commiseration and an answer (even if not agreeable to my fondest wishes) to my repeated and ardent solicitations in behalf of my absent husband. In this I have hitherto been disapointed; Shall I still indulge the fond hope? Shall I cherish the agreeable expectation or am I doomed to hope in vain? My importunate solicitations may I fear prove fruitless and perhaps Troublesome, but still suffer me to continue them; with you I know they will find indulgence; generous souls always participate in the woes

of others: and if I may presume to compare Small things with great, ask your Lady what would be her feelings in my situation, on her answer I will rely, and shall willingly Submit to the imputation of inordinate impatience, if she can possibly blame me. But shall I attribute your neglect of me to the multiplicity of business and the magnitude and importance of the Scenes in which you are necessarily engaged or to an abhorence of the crime of which Mr Bradford is supposed guilty, if the former, pray take a moment, to indulge female weakness and relieve me from a state of cruel anxiety and suspense[.] If the latter I solemnly aver his innocence, but if my aseveration be doubted may I not indulge a hope that that doubt will be made known to me—but even suppose him guilty; reformation and example, and not blood, must be the object of your View and the Contemplated end of all your measures. Has not a striking and dreadful example been given by the banishment of Mr Bradford and the consequent distress and mortification of his family? do you suppose him callous to every tender sensation? can he soon forget the lesson he has received, or be insensible to his own, and his families Situation—If regeneration was necessary to him, it has surely been effected, if example was necessary to others, that has strikingly been given! Should not therefore pardon be the consequence, as repentence merits the best boon of heaven So let it meet your indulgence and forgiveness—but why do I reason with you who must know what is proper to be done, and on your wisdom your goodness and humanity I rely with entire confidence—This letter will be handed to you by Mr Hoge, who will remain some time in the City; Suffer me to indulge the expectation of an answer by him, if not before his return, or must I perish in painful anxiety, still soliciting forgiveness without the dreadful consolation of a refusal. I am Sir with unfeigned respect You[r] Obt Servt
          
            Elizabeth Bradford
          
        